                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION



WILLIAM SIMS,


                  Plaintiff,

vs.

                                             Case No. 3:18-cv-922-J-39JBT
ALEXIS FIGUEROA, etc.; et al.,

                  Defendants.


                                     ORDER

                                I.    Status

      Plaintiff, an inmate of the Florida Department of Corrections

(FDOC), is proceeding pro se on a Complaint (Complaint) (Doc. 1)

pursuant to 42 U.S.C. § 1983. Defendant, Dr. Colombani's Motion to

Dismiss Complaint With Prejudice (Doc. 9) and Defendant, Dr.

Figueroa's Motion to Dismiss Complaint With Prejudice (Doc. 13) are

pending before the Court.1           Plaintiff filed a Declaration in

Opposition to Defendant's [Colombani] Motion to Dismiss Complaint

With Prejudice (Doc. 16) and a Declaration in Opposition to

Defendant Figueroa's Motion to Dismiss Complaint (Doc. 22).          See

Order (Doc. 5).    For its review, the Court accepts the facts in the




      1
       In this opinion, the Court references the document and page
numbers designated by the electronic filing system.
Complaint as true and views them in the light most favorable to the

Plaintiff.2

                           II.   Motion to Dismiss

     "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to

relief that is plausible on its face.'"                  Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)).       "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable     inference    that     the       defendant    is    liable      for   the

misconduct alleged."         Id. (citing Twombly, 550 U.S. at 556).

"[T]he   tenet   that   a    court    must      accept     as    true   all    of   the

allegations contained in a complaint is inapplicable to legal

conclusions.     Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice."

Id. (citing Twombly, 550 U.S. at 555).

     This Court noted:

                  In deciding a motion to dismiss, the
             Court must accept all factual allegations in a
             complaint as true and take them in the light
             most favorable to plaintiff. Christopher v.


     2
       In considering the motions, the Court must accept all
factual allegations in the Complaint as true, consider the
allegations in the light most favorable to the plaintiff, and
accept all reasonable inferences that can be drawn from such
allegations.   Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d
1291, 1297 (11th Cir. 2015) (quotations and citations omitted). As
such, the recited facts are drawn from the Complaint and may differ
from those that ultimately can be proved.

                                           2
           Harbury, 536 U.S. 403, 406, 122 S.Ct. 2179,
           153 L.Ed.2d 413 (2002). A complaint should not
           be dismissed unless it appears beyond doubt
           that plaintiff can prove no set of facts that
           would entitle him to relief. Conley v. Gibson,
           355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d 80
           (1957) (footnote omitted); Marsh v. Butler
           County, Ala., 268 F.3d 1014, 1022 (11th Cir.
           2001) (en banc ). To satisfy the pleading
           requirements of Fed.R.Civ.P. 8, a complaint
           simply must give the defendant fair notice of
           what the plaintiff's claim is and the grounds
           upon which it rests. Swierkiewicz v. Sorema
           N.A., 534 U.S. 506, 512, 122 S.Ct. 992, 152
           L.Ed.2d 1 (2002). The Court need not accept
           unsupported conclusions of law or of mixed law
           and fact in a complaint. Marsh, 268 F.3d at
           1036 n. 16.

Hatten v. Davis, No. 203CV114FTM29DNF, 2005 WL 3186183, at *1 (M.D.

Fla. Nov. 29, 2005).

     Furthermore, a district court, in undertaking its review, "is

limited to the pleadings and any attachments thereto in ruling on

the motion to dismiss."    Id. at *2.    Thus, in its review of a

motion to dismiss, a court excludes from consideration documents

not previously submitted with the complaint unless the documents

are referred to in the complaint, are central to the case, and are

undisputed (the authenticity of the document is not challenged).

Harvin v. JP Morgan Chase Bank, N.A., No. 1:15-CV-04477-MHC-JFK,

2016 WL 9450467, at *5 (N.D. Ga. June 28, 2016), report and

recommendation adopted by 2016 WL 9453333 (N.D. Ga. Aug. 1, 2016),

aff'd, 696 F. App'x 987 (11th Cir. 2017).   The court may, however,

take judicial notice of public filings, public records, and court

filings.   Id.

                                 3
        When analyzing these motions to dismiss, the Court will

consider the Complaint and the documents attached to the Complaint.

The Court will not convert the motions to dismiss into a motions

for   summary   judgment    and    will    exclude   consideration   of   any

documents not meeting the above standards. See Rule 12(d), Fed. R.

Civ. P.    The Court's inquiry at this stage is focused upon whether

the Complaint gives Defendants fair notice of the claim and the

grounds upon which it rests.        Erickson v. Pardus, 551 U.S. 89, 93

(2007) (per curiam).       As to whether Plaintiff has failed to state

a claim upon which relief can be granted, this assertion "merely

tests the sufficiency of the complaint; it does not decide the

merits of the case." Harvin, 2016 WL 9450467, at *5 (quotation and

citations omitted).

        Based on the above, the Court will consider the pending

motions as 12(b)(6) motions for failure to state a claim and will

limit its analysis and ruling accordingly.

                        III.      The Complaint

        Plaintiff claims Defendants Dr. Colombani and Dr. Figueroa

subjected him to cruel and unusual punishment in violation of the

Eighth Amendment by denying and delaying the provision of medical

care.     Complaint at 5.   Plaintiff seeks injunctive relief against

Defendant Figueroa and compensatory and punitive damages from

Defendants Figueroa and Colombani.          Id. at 7-8.




                                       4
      Plaintiff alleges the following facts.                          On February 16, 2017,

an outside medical specialist at the brace clinic saw Plaintiff and

determined       Plaintiff            needed    replacement            arch    supports          and

orthopedic     boots.            Id.    at     5.        Dr.    Colombani      was       aware    of

Plaintiff's left foot deformity and knew Plaintiff needed to be

returned to the clinic to be fitted for custom-made arch supports

and   boots.       Id.           On    August       1,   2017,    Dr.    Colombani         made    a

consultation request for a referral to an outside specialist.                                    Id.

However, the request was not submitted and an appointment was not

scheduled.      Id.

      Dr. Figueroa saw Plaintiff on September 8, 2017 for a medical

appointment.      Id. at 6.           Plaintiff told Dr. Figueroa of the need to

be returned to an outside specialist to be evaluated for custom

arch supports and boots as Plaintiff had been wearing severely worn

and torn boots for eighteen months.                             Id.     Dr. Figueroa told

Plaintiff he would address the matter at a later date.                               Id.    After

waiting nearly three months, Plaintiff wrote an inmate grievance on

December 12, 2017.           Id.        Plaintiff received a grievance response

stating that his medical chart would be placed in Dr. Figueroa's

box for review and a possible new consultation for the brace

clinic.    Id.

      In   April      of    2018,       during       a   chronic      clinic       appointment,

Plaintiff      asked       Dr.    Figueroa          about      returning      to    an    outside

specialist.      Id.       Dr. Figueroa said it would be easier and less


                                                 5
expensive if he were to order boots himself and issue regular

insoles.      Id.   Dr. Figueroa issued Plaintiff a pass for insoles.

Id.      Plaintiff     mentioned    the    pain    and   discomfort    he   was

experiencing, the Dr. Figueroa said money was not available right

now.    Id.     Dr. Figueroa did not refer Plaintiff to an outside

specialist.      Id.

       In July of 2018, during a sick-call visit, Plaintiff was

advised regular boots had been ordered.                Id. at 7.      Plaintiff

experienced pain and discomfort "because money was an issue."               Id.

       Attached to the Complaint are a number of documents that are

relevant for this Court's review.          The record demonstrates that on

December      12,   2017,   while   confined      at   Suwannee   Correctional

Institution (SCI), Plaintiff wrote a Request for Administrative

Remedy or Appeal (Doc. 1-1 at 1) to the Warden.                       Plaintiff

complained he had been denied medical treatment since February 26,

2017, after being seen in the brace clinic by Mr. Lang.                     Id.

Plaintiff stated he was to be returned to the clinic to be re-

fitted for orthotics and to obtain replacement of orthopedic boots.

Id.    Plaintiff complained he had not received the consultation for

approximately ten months.       Id.

       In response, on December 27, 2017, F. Cruz, M.D., approved the

grievance and stated:

              You were seen in Chronic Clinic by MD in Oct.
              and discussed your brace needs.       It does
              appears [sic] a Consult was written in July by
              your previous facility that has not been

                                       6
            completed. Your chart has been placed in the
            MD's box for further review of this matter and
            possible new consult for brace. You will be
            notified when this has been completed.

(Doc. 1-1 at 2).

      On    January   22,      2018,    Plaintiff        wrote    a    Request       for

Administrative Remedy or Appeal to the Warden, reiterating that he

had been sent to the brace clinic at RMC on February 16, 2017, and

was due to be returned to the clinic for fittings.                     (Doc. 1-1 at

3).    Plaintiff      stated    he     had   been    transferred       to     Hamilton

Correctional    Institution       (HCI)      on     March   14,       2017,    but    a

consultation for the brace clinic was not completed at that

institution.    Id.     Plaintiff said upon his arrival at SCI, he told

Dr. Figueroa of Plaintiff's need to return to the brace clinic

because his boots were worn out and he needed custom-made orthotics

for   his   left-foot    deformity.          Id.     A    consultation        was    not

completed. Id. Plaintiff provided a copy of the December 27, 2017

approved grievance.       Id.    Plaintiff noted, Dr. Figueroa wrote in

Plaintiff's medical file that Dr. Campbell of the Regional Office

was contacted and denied Plaintiff's return to the brace clinic.

Id.   Plaintiff said he has received treatment at the brace clinic

and has been given orthopedic boots since 2006, long before

Centurion took over medical services for the FDOC, and he should

not be told to wear Crocs.           Id. at 3-4.

      In response, on January 26, 2018, F. Cruz, M.D., denied the

grievance noting the previous grievance was approved only on the

                                         7
basis that the doctor would review Plaintiff's chart for possible

referral to the brace clinic.     (Doc. 1-1 at 5).   Dr. Cruz stated:

"The chart was placed to the MD and he reviewed the information and

further discussed the matter with the Regional Medical Directory

[sic], Dr. Campbell, which is an appropriate measure."            Id.

Additionally, it was noted that Plaintiff was not recommended to

wear Crocs, and "it's noted that DOC provide low heel shoes."    Id.

      On February 1, 2018, Plaintiff filed a grievance appeal to the

Secretary of the FDOC, noting that a consult to the brace clinic

was allegedly filled out in July of 2017, but not submitted. (Doc.

1-1 at 6).    Additionally, he said that he was not sent to the

clinic from SCI.   Id.   Finally, Plaintiff stated that his primary

health care provider had a phone conversation with a physician from

the Regional Office, and a determination was made that Plaintiff

should wear FDOC low-heeled shoes. Id. Plaintiff asserted that he

should have been sent to the brace clinic based on his February 16,

2017 appointment at the clinic.    Id. at 7.   Plaintiff sought to be

returned to the brace clinic to be fitted with custom made arch

supports and to receive replacement orthopedic boots. Id. On June

14, 2018, staff denied the appeal, noting Plaintiff was seen by the

provider on May 29, 2017 to address these concerns.     (Doc. 1-1 at

8).

      Plaintiff wrote another grievance appeal to the Secretary

asking that his medical grievance be returned to the institution


                                   8
and be properly investigated. (Doc. 1-1 at 9). Staff returned the

appeal without action on May 21, 2018.    Id. at 10.

     On February 6, 2018, Plaintiff wrote a grievance to the

Warden, stating he met with Dr. Figueroa and was told a consult

would be completed, but this did not happen.      (Doc. 1-1 at 12).

Plaintiff sought his return to the brace clinic for fittings.      Id.

On February 26, 2018, F. Cruz, M.D., denied the grievance stating:

             There is no indication that you have been
             denied access to medical or denied medical
             care.   This matter was addressed in formal
             grievance number 1801-231-092.     It is the
             responsibility of your health care staff to
             determine the appropriate treatment regimen
             for the condition you are experiencing,
             including   specialty  consults,   medication
             prescriptions, diagnostic testing, lab work,
             or passes. You may address your concerns with
             the MD at your next CIC. You can also access
             sick call to address your medical needs and
             concerns.

Id. at 13.

     Finally, on March 21, 2018, Plaintiff again appealed to the

Secretary.      (Doc. 1-1 at 14-15).    He complained of pain and

discomfort for over a year due to not having "essential footwear."

Id. at 15.     He also stated Dr. Figueroa was aware of Plaintiff's

medical issue but was unwilling to render medical care.      Id.    On

May 15, 2018, the appeal was returned without action because

Plaintiff's complaint had been addressed in a previous formal

grievance and the subsequent grievance should have been documented

as returned without action, not as denied.    (Doc. 1-1 at 16).


                                   9
                         IV.    Law and Conclusions

       In its review, the Court will liberally construe Plaintiff's

Complaint.     To begin, in order to state a claim under 42 U.S.C. §

1983, a plaintiff must allege that (1) the defendant deprived him

of a right secured under the United States Constitution or federal

law, and (2) such deprivation occurred under color of state law.

Salvato v. Miley, 790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v.

Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (per curiam) (citation

omitted); Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010)

(per curiam) (citations omitted).

                                 DR. COLOMBANI

A.     Exhaustion of Administrative Remedies

       Defendant Dr. Colombani asserts Plaintiff failed to exhaust

his administrative remedies.          The Prison Litigation Reform Act

(PLRA) provides that no action may be brought with respect to

prison conditions pursuant to 42 U.S.C. § 1983 until the inmate has

exhausted available administrative remedies. 42 U.S.C. § 1997e(a).

This provision was adopted to afford corrections officials with the

time and opportunity to address complaints before the initiation of

a civil rights action.         Whatley v. Warden, Ware State Prison, 802

F.3d   1205,   1214-15   (11th     Cir.    2015).   Thus,   the   exhaustion

requirement under the PLRA is "a precondition to an adjudication on

the merits" and is mandatory under the PLRA.          Bryant v. Rich, 530

F.3d 1368, 1374 (11th Cir.), cert. denied, 555 U.S. 1074 (2008).


                                      10
     Although failure to exhaust is an affirmative defense, it is

not jurisdictional.   Woodford v. Ngo, 548 U.S. 81, 101 (2006).    It

is to be raised in an unenumerated motion to dismiss under Rule

12(b), Fed. R. Civ. P.    Defendant Dr. Colombani, in his Motion,

raises the affirmative defense of exhaustion.

     Plaintiff prevailed on his grievance; therefore, there was

nothing for him to appeal.    (Doc. 1-1 at 1-2).   Thus, Plaintiff did

not fail to exhaust his administrative remedies and Colombani's

Motion, based on failure to exhaust, is due to be denied.

B.   Failure to State a Cause of Action

     The Eighth Amendment is interpreted as prohibiting deliberate

indifference to serious medical needs of prisoners.        Estelle v.

Gamble, 429 U.S. 97, 102 (1976).       Plaintiff, at the time of the

alleged deprivation, was a convicted prisoner confined in the FDOC.

Therefore, his rights arise under the Eighth Amendment of the

United States Constitution:

               The    Eighth    Amendment's    prohibition
          against "cruel and unusual punishments"
          protects    a    prisoner    from    "deliberate
          indifference to serious medical needs."
          Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct.
          285, 50 L.Ed.2d 251 (1976). To state a claim
          of   unconstitutionally    inadequate    medical
          treatment, a prisoner must establish "an
          objectively    serious   [medical]    need,   an
          objectively insufficient response to that
          need, subjective awareness of facts signaling
          the need, and an actual inference of required
          action from those facts."      Taylor v. Adams,
          221 F.3d 1254, 1258 (11th Cir. 2000).

Kuhne v. Fla. Dep't of Corr., 745 F.3d 1091, 1094 (11th Cir. 2014).

                                  11
     Also of import, "[a] serious medical need is 'one that has

been diagnosed by a physician as mandating treatment or one that is

so obvious that even a lay person would easily recognize the

necessity for a doctor's attention.' In the alternative, a serious

medical need is determined by whether a delay in treating the need

worsens the condition."      Mann v. Taser Int'l, Inc., 588 F.3d 1291,

1307 (11th Cir. 2009) (quoting Hill v. Dekalb Reg'l Youth Det.

Ctr., 40 F.3d 1176, 1187 (11th Cir. 1994), overruled in part on

other grounds by Hope v. Pelzer, 536 U.S. 730 (2002)).

     To demonstrate deliberate indifference to serious medical

needs, a plaintiff must satisfy both an objective and a subjective

inquiry.    See Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir.

2004) (citation omitted).     To establish deliberate indifference to

a serious medical need, Plaintiff must shoulder three burdens; he

must satisfy the objective component (showing he had a serious

medical need), the subjective component (showing the official acted

with deliberate indifference to his serious medical need), and

causation   (showing   the   injury    was   caused   by    the   Defendant's

wrongful conduct).     Mann, 588 F.3d at 1306-07.          In order to prove

the subjective component, a plaintiff is required to demonstrate:

(1) the official's subjective knowledge of a risk of serious harm;

(2) the official's disregard of that risk; (3) by conduct that is

more than mere negligence.      Daniels v. Jacobs, 753 F. App'x 748,

757 (11th Cir. 2018) (per curiam); Richardson, 598 F.3d at 737


                                      12
(citation omitted) (same).    See Nam Dang, by and through Vina Dang

v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1280 (11th Cir.

2017) (finding a pretrial detainee must prove these three factors

to establish deliberate indifference); McLeod v. Sec'y, Fla. Dep't

of Corr., 679 F. App'x 840, 843 (11th Cir. 2017) (per curiam) (same

for a state prisoner).

     A plaintiff must demonstrate that a defendant's responses to

the plaintiff's medical needs were poor enough to constitute an

unnecessary   and   wanton   infliction    of    pain,   and   not   merely

accidental inadequacy, negligence in treatment, or even medical

malpractice actionable under state law.         Taylor v. Adams, 221 F.3d

1254, 1258 (11th Cir. 2000) (citing Estelle, 429 U.S. at 105-106),

cert. denied, 531 U.S. 1077 (2001).       It is important to recognize,

          "medical care which is so cursory as to amount
          to no treatment at all may amount to
          deliberate indifference." Mandel v. Doe, 888
          F.2d 783, 789 (11th Cir. 1989) (citations
          omitted). However, medical treatment violates
          the Constitution only when it is "so grossly
          incompetent, inadequate, or excessive as to
          shock the conscience or to be intolerable to
          fundamental fairness." Rogers v. Evans, 792
          F.2d 1052, 1058 (11th Cir. 1986) (citation
          omitted).

Nam Dang, by and through Vina Dang, 871 F.3d at 1280.

     In the prison context, the Court has to consider whether the

matter is one of professional medical judgment.          Beard v. Banks,

548 U.S. 521, 530 (2006).       If it is a matter of professional

judgment, for example a decision not to pursue a particular course


                                  13
of diagnosis or treatment, it does not represent cruel and unusual

punishment.      Estelle, 429 U.S. at 107-108.       Similarly, a dispute

over adequacy of treatment sounds in tort law, not constitutional

law.

       Plaintiff has not alleged facts sufficient to state a claim

under the Eighth Amendment in that he has not shown Dr. Colombani

was deliberately indifferent. Upon review of the Complaint and the

documents attached to the Complaint, Plaintiff was seen by Mr. Lang

at the brace clinic on February 16, 2017, and he determined

Plaintiff needed to replace his arch supports and orthopedic boots.

Thereafter, on March 14, 2017, Plaintiff was transferred to HCI,

but the consultation was not completed at that institution.            The

record demonstrates that while confined at SCI, Plaintiff wrote a

grievance to the Warden on December 12, 2017, which was responded

to by Dr. Cruz, and Dr. Cruz said Dr. Colombani had written the

consultation back in July of 2017, but it had not been completed,

so Plaintiff's chart would be placed in the current doctor's box at

SCI.

       The record demonstrates Dr. Colombani completed a consultation

request. Thus, Dr. Colombani did not disregard Plaintiff's medical

condition.       Although Dr. Colombani did not immediately write a

consultation after Plaintiff's visit to the brace clinic, a serious

medical need is determined by whether a delay in treating the need

worsens    the    condition.   Here,    there   is   no   allegation   that


                                   14
Plaintiff's foot condition worsened from February 2017 to July 2017

by wearing his previously issued arch supports and boots.         "This

does not rise to the level of a 'detrimental effect of delay that

Plaintiff must prove.'"3       Floyd v. Jones, No. 8:17-cv-01729-T-

02TGW, 2018 WL 5904446, at *4 (M.D. Fla. Nov. 9, 2018).

     Here,   Plaintiff    is   complaining   about   the   adequacy   and

frequency of treatment, a matter which sounds in tort law, not

constitutional law.      At most, the gap between the brace clinic

visit and Dr. Colombani writing the consultation amounts to a

mistake or negligence; "[a]ccidents, mistakes, negligence, and

medical malpractice are not 'constitutional violation[s] merely

because the victim is a prisoner.'" Harris v. Coweta Cty., 21 F.3d

388, 393 (11th Cir. 1994) (citing Estelle, 429 U.S. at 106). Also,

any failure of the medical staff and/or brace clinic employees in

not processing Dr. Colombani's Consultation Request also amounts to

mere negligence or malpractice.         See Granda v. Schulman, 372 F.

App'x 79, 83 (11th Cir. 2010) (per curiam) (distinguishing medical

malpractice from an Eighth Amendment violation).



     3
       Although "suffering ongoing serious pain, in part due to
lack of proper footwear for over one year," Sealey v. Pastrana, No.
08-23078-CIV-GOLD, 2009 WL 10699626, at *11 (S.D. Fla. Nov. 4,
2009) (Report of Magistrate Judge), may qualify as a serious
medical need, Plaintiff's complaint of pain and discomfort due to
wearing worn orthotics and boots for the period of five months at
issue with respect to Dr. Colombani's alleged actions does not
reach this threshold. Given the Court's conclusion regarding the
Eighth Amendment claim against Defendant Colombani, the Court will
not address the issue of physical injury and damages.

                                   15
      Therefore, Dr. Colombani's Motion is due to be granted.                 As

such, the Court will dismiss Plaintiff's Eighth Amendment claim

against Dr. Colombani.

C.   Qualified Immunity

      Defendant Dr. Colombani contends he is immune from suit,

claiming qualified immunity.          Under the doctrine of qualified

immunity, a defendant may claim he is entitled to qualified

immunity from monetary damages in his individual capacity.                It is

undisputed    that   Dr.   Colombani       was   engaged   in    discretionary

functions during the events at issue. To defeat qualified immunity

with respect to this Defendant, Plaintiff must show both that a

constitutional violation occurred and that the constitutional right

violated was clearly established.           Also, Dr. Colombani was acting

in his discretionary capacity as a doctor for the FDOC.                       The

remaining question is "whether taken in the light most favorable to

the party asserting the injury, do the facts alleged show that

[Defendant's] conduct violated a constitutional or statutory right?

If   so,   the   second    question    is    whether   the      right,   be   it

constitutional or statutory, was clearly established." Crenshaw v.

Lister, 556 F.3d 1283, 1290 (11th Cir. 2009) (per curiam) (quoting

Hadley v. Gutierrez, 526 F.3d 1324, 1329 (11th Cir. 2008)).

      The Eleventh Circuit, in Sebastian v. Ortiz, 918 F.3d 1301,

1307 (11th Cir. 2019), recently opined:

                  Qualified immunity shields government
             officials "from liability for civil damages

                                      16
            insofar as their conduct does not violate
            clearly     established       statutory      or
            constitutional rights of which a reasonable
            person   would   have    known."   Harlow    v.
            Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727,
            73 L.Ed.2d 396 (1982). It is designed to
            permit    officials     to    perform     their
            discretionary duties "without the fear of
            personal liability or harassing litigation."
            Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.
            2002). The doctrine therefore "protect[s] from
            suit 'all but the plainly incompetent or one
            who is knowingly violating the federal law.'"
            Id. (quoting Willingham v. Loughnan, 261 F.3d
            1178, 1187 (11th Cir. 2001), vacated 537 U.S.
            801, 123 S.Ct. 68, 154 L.Ed.2d 2 (2002)).
            Because qualified immunity protects officials
            from suit as well as liability, courts must
            determine the validity of a claimed qualified
            immunity defense at the earliest possible
            time. Id.

                 To deny qualified immunity at the motion
            to dismiss stage, we must conclude both that
            the allegations in the complaint, accepted as
            true, establish a constitutional violation and
            that the constitutional violation was "clearly
            established." Keating v. City of Miami, 598
            F.3d 753, 762 (11th Cir. 2010). For these
            purposes, clearly established law consists of
            holdings of the Supreme Court, the Eleventh
            Circuit, or the highest court of the relevant
            state. See Jenkins v. Talladega City Bd. of
            Educ., 115 F.3d 821, 826 n.4 (11th Cir. 1997).
            A "public official 'must first prove that he
            was   acting   within   the   scope   of   his
            discretionary authority when the allegedly
            wrongful acts occurred'" to receive the
            benefit of qualified immunity. Lee, 284 F.3d
            at 1194 (quoting Courson v. McMillian, 939
            F.2d 1479, 1487 (11th Cir. 1991)).

     There is no doubt that the constitutional right not to be

subjected   to   cruel   and   unusual   punishment   by   the   delay   and

deprivation of medical care was clearly established at the time of


                                    17
the incidents in question.       Upon review of the Complaint and the

attachments    thereto,    however,       Plaintiff   has    not    presented

sufficient allegations to present an Eighth Amendment claim against

Dr. Colombani that withstands Colombani's Motion, although the

constitutional rights at issue were clearly established. Given the

undersigned's conclusion that the Defendant's motion should be

granted, and based on the state of the law on qualified immunity in

the Eleventh Circuit, qualified immunity should be granted as to

Defendant Colombani.

D.   Eleventh Amendment Immunity

      Insofar as Plaintiff may be seeking monetary damages from

Defendant    Colombani    in   his   official    capacity,    the   Eleventh

Amendment bars suit. Zatler v. Wainwright, 802 F.2d 397, 400 (11th

Cir. 1986) (per curiam) (finding the Secretary of the FDOC immune

from suit in his official capacity).         Thus, Colombani's Motion is

due to be granted as to Plaintiff's claim for monetary damages

against Defendant Dr. Colombani in his official capacity.

                               DR. FIGUEROA

A.    Failure to State a Claim

      Plaintiff raises a claim of deliberate indifference against

Dr. Figueroa for denial and delay of medical care.            In short, for

an Eighth Amendment deliberate indifference claim, Plaintiff must

present facts showing he had a serious medical need (the objective

prong).     Brown.   Next, he must demonstrate the medical provider


                                     18
acted with a state of mind that constituted deliberate indifference

(the subjective prong).           Richardson, 598 F.3d at 737.             Under the

subjective prong, there must be a showing that the medical provider

had subjective knowledge of a risk of serious harm yet disregarded

that risk in a way that amounts to more than mere negligence.

Daniels.       For liability to attach, the plaintiff is required to

show an affirmative causal connection between the defendant's

alleged actions and the resulting injury.                 LaMarca v. Turner, 995

F.2d 1526, 1538 (11th Cir. 1993) ("Section 1983 thus focuses [the]

inquiry on whether an official's acts or omissions were the cause-

not merely a contributing factor-of the constitutionally infirm

condition."),      cert.       denied,   510    U.S.   1164      (1994).     But,   a

demonstration of negligence or mere oversight is insufficient to

support an Eighth Amendment claim under 42 U.S.C. § 1983.                     Farrow

v. West, 320 F.3d 1235, 1243 (11th Cir. 2003).

        With   regard     to    Dr.   Figueroa,    Plaintiff       is   essentially

complaining about a decision not to pursue a particular course of

treatment:      Plaintiff's return to the brace clinic for a fitting

for   arch     supports    and    for    replacement      of   orthopedic     boots.

Although Plaintiff asserts Dr. Figueroa was unwilling to render

medical care, when Dr. Figueroa checked with Dr. Campbell of the

Regional Office, Dr. Campbell denied Plaintiff's return to the

brace    clinic    for    arch    support      fittings    and    orthopedic    boot

replacement.      Dr. Campbell, the Regional Medical Director of the


                                          19
FDOC, denied permission for Plaintiff to return to the clinic and

referenced   low-heeled   shoes.    After   assessment,   however,   Dr.

Figueroa decided to order boots for Plaintiff and issue insoles to

accommodate Plaintiff's left foot deformity.         Thereafter, Dr.

Figueroa issued a medical pass for the insoles and the boots were

placed on order.

     Plaintiff complains that he should have been referred to an

outside specialist and returned to the clinic to be refitted for

arch supports and to be provided with orthopedic boots.       First of

all, Dr. Campbell denied Plaintiff's return to the brace clinic and

decided low heel shoes were sufficient for Plaintiff's condition.

To address Plaintiff's medical needs and lessen Plaintiff's pain

and discomfort, Dr. Figueroa ordered boots and issued a pass for

insoles.   The issue of whether an additional form of treatment was

indicated, "is a classic example of a matter for medical judgment."

Estelle, 429 U.S. at 107.    As such, this type of medical decision,

to recommend low-heeled footwear and provide boots and insoles

rather than directing a referral to a specialist to fit Plaintiff

for arch supports and boots, is, at most, medical malpractice, and

certainly does not constitute cruel and unusual punishment.      Adams

v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) ("[T]he question of

whether [defendant] should have employed additional diagnostic

techniques or forms of treatment [or referred a patient to a

different specialist] 'is a classic example of a matter for medical


                                   20
judgment' and therefore not an appropriate basis for grounding

liability under the Eighth Amendment.") (citation omitted).

        Here, Dr. Campbell, the Regional Medical Director, overrode

any recommendation made by Mr. Lang that Plaintiff be returned to

the brace clinic.           Dr. Campbell decided the arch supports and

orthopedic boots were not medically necessary.            Although Mr. Lang

or others in the brace clinic may have come to a different

conclusion,     "a    simple    difference   in     medical    opinion    as   to

[plaintiff's] diagnosis or course of treatment" does not support a

claim    of   cruel   and    unusual   punishment    against    Dr.   Figueroa.

Harris, 941 F.2d at 1505 (citation omitted).              Thus, Plaintiff's

interaction with Dr. Figueroa does not rise to the level of a

federal constitutional violation and solely amounts to a difference

in medical opinion.

        Dr. Figueroa did not disregard Plaintiff's medical condition

or delay consideration of Plaintiff's medical complaint. Plaintiff

had several consultations with Dr. Figueroa, and Dr. Figueroa

followed up on those consultations. He contacted Dr. Campbell, and

Dr. Campbell denied Plaintiff's request for return to the brace

clinic for fittings and replacements.               To address Plaintiff's

complaint of pain and discomfort, Dr. Figueroa took it upon himself

to order boots and issue a medical pass for insoles.                     Thus, a

medical assessment was undertaken, recommendations made, boots




                                       21
ordered, and insoles provided.4            Although there may have been a

difference in medical opinion, a medical decision not to return

Plaintiff to the brace clinic or make a particular referral does

not represent cruel and unusual punishment.             Given the Court's

conclusion regarding the Eighth Amendment claim against Defendant

Figueroa, the Court will not address the issue of physical injury

and damages.

     Therefore, based on the above, Dr. Figueroa's Motion is due to

be granted, and the Court will dismiss Plaintiff's claims against

Dr. Figueroa.

B.   Qualified Immunity

     Defendant Dr. Figueroa contends he is immune from suit,

claiming qualified immunity from monetary damages in his individual

capacity.    It is not disputed that Dr. Figueroa was engaged in

discretionary functions during the events at issue.               To defeat

qualified immunity with respect to Dr. Figueroa, Plaintiff must

show both that a constitutional violation occurred and that the

constitutional right violated was clearly established.

     Upon review, Dr. Figueroa was acting in his discretionary

capacity    as   a   doctor   for   the   FDOC.   The   right   was   clearly



     4
       Although the Regional Director denied Plaintiff's return to
the brace clinic, Dr. Figueroa medically assessed Plaintiff's needs
and issued a pass for insoles and ordered boots, deciding this
would be the easiest path to provide relief for Plaintiff's
expressed pain and discomfort, and prescribing significantly more
than just low heels.

                                      22
established. The remaining question is, whether taken in the light

most favorable to Plaintiff (the person asserting injury), do the

facts alleged show Dr. Figueroa's conduct violated an Eighth

Amendment right?

      As previously stated, the constitutional right not to be

subjected    to    cruel    and   unusual     punishment    by   the   delay   and

deprivation of medical care was clearly established at the time of

the incidents in question.          Upon review of the Complaint and the

attachments       thereto,     however,       Plaintiff    has   not   presented

sufficient allegations to present an Eighth Amendment claim against

Dr.   Figueroa     that     withstands    Figueroa's      Motion.      Given   the

undersigned's conclusion that the Defendant's Motion should be

granted, and based on the state of the law on qualified immunity in

the Eleventh Circuit, qualified immunity should be granted as to

Defendant Figueroa.

C.    Eleventh Amendment Immunity

      Insofar as Plaintiff may be seeking monetary damages from

Defendant Figueroa in his official capacity, the Eleventh Amendment

bars suit.        Zatler.     As such, Figueroa's Motion is due to be

granted as to Plaintiff's claim for monetary damages against

Defendant Dr. Figueroa in his official capacity.

      Therefore, it is now

      ORDERED:




                                         23
     1.   Dr.   Colombani's   Motion   to   Dismiss   Complaint   With

Prejudice (Doc. 9) is GRANTED, and Plaintiff's claims against Dr.

Colombani are DISMISSED.

     2.   Defendant, Dr. Figueroa's Motion to Dismiss Complaint

With Prejudice (Doc. 13) is GRANTED, and Plaintiff's claims against

Dr. Figueroa are DISMISSED.

     3.   Defendants Dr. L. Colombani and Dr. Alexis Figueroa are

DISMISSED from this action.

     4.   The Clerk shall enter judgment dismissing the case and

terminating any pending motions.

     5.   The Clerk shall close the case.

     DONE AND ORDERED at Jacksonville, Florida, this 17th day of

July, 2019.




sa 7/15
c:
William Sims
Counsel of Record




                                 24
